Citation Nr: 1316655	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  07-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to service connection for a cervical spine disorder. 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran has confirmed active military service from January 1992 to February 2004, and from September 2009 to September 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran did not request a hearing before the Board. 

In December 2008, March 2011, and May 2012, the Board remanded this issue to the Appeals Management Center (AMC) for further evidentiary development.  As the AMC did not fully comply with the Board's March 2011 and May 2012 Remand requests, the Board finds that another remand is required.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

The Board finds that additional development is required before the issue of service connection for a cervical spine disorder is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2012).

At the time of the filing of this claim for service connection for a cervical spine disorder, service personnel records indicated that the Veteran had served only one term of active duty service, specifically from January 1992 to February 2004.  During the pendency of this appeal, in September 2009, the Veteran began another period of active duty service in the Army.  Service personnel records included in the claims file indicate that the Veteran was discharged from active duty in September 2012.  

In the most recent May 2012 Remand, issued prior to the Veteran's September 2012 discharge from service, the Board requested that the AMC procure the Veteran's service treatment records dated since February 2004, the end of the Veteran's first period of active service.  In May 2012, the AMC requested the aforementioned service treatment records from the VA Records Management Center (RMC) via e-mail.  In a May 2012 response, the RMC advised the AMC that they did not have the Veteran's service treatment records.  In August 2012, the AMC issued a letter to the Veteran, asking if he had any service treatment records dated since February 2004.  After the Veteran did not respond to the request, the AMC issued an August 2012 Formal Finding of Unavailability of Service Treatment Records.  

As noted above, the Veteran was discharged from his second period of active service in September 2012, one month after the issuance of the AMC's Formal Finding of Unavailability, indicating that they could not procure the service treatment records for the Veteran's second term of service.  Moreover, the record indicates that the AMC attempted to procure the Veteran's records by contacting only the RMC and the Veteran.  As the Veteran was on active duty in May 2012, the Board notes that the Veteran's service treatment records probably had not been transferred by the Department of Defense to the RMC at the time of the AMC's May 2012 request for records.  Moreover, the Board notes that the AMC did not make any attempt to procure the Veteran's service treatment records after the Veteran's September 2012 date of discharge from his second period of active service.  The Board notes that any service treatment records created in the Veteran's last months of service, particularly any service discharge medical examination report, might be of great probative value in this matter.  Accordingly, as part of this Remand, the AMC/RO should contact the National Personnel Records Center (NPRC), the RMC, and any other applicable records depository to request the Veteran's service treatment records dated after February 2004.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2) (2012); see also Stegall, 11 Vet. App. at 271.

In addition, the Board finds that an additional VA medical examination to determine the nature and etiology of the Veteran's claimed cervical spine disorder is required in this matter.  Reviewing the evidence of record, the service treatment records show that the veteran complained of upper neck pain in November 1993 after an automobile accident in his vehicle hit a trashcan filled with cement.  Upon examination, the service examiner noted that the range of motion of the cervical spine was full, but also noted some tenderness.  The service examiner diagnosed a cervical stain.  The service treatment records contain no subsequent notation indicating diagnosis or treatment for a cervical spine disorder. 
 
In a November 2005 VA medical examination report, a November 2005 VA examiner indicated that he did not have access to the claims file prior to writing his report.  After examining the Veteran, the November 2005 VA examiner noted finding no evidence of a cervical spine disorder.  

In a subsequent March 2006 VA MRI report, a VA examiner diagnosed the Veteran as having mild spondylotic changes of the cervical spine at C4-C5 and C5-C6.  

In a December 2008 Remand, the Board noted the November 2005 VA examiner's findings, indicating that the Veteran did not have a cervical spine disorder.  As the evidence, specifically, the March 2006 VA MRI report, indicated that the Veteran experienced mild spondylotic changes and the November 2005 VA examiner admitted that he did not have the claims file to review prior to the provision of the November 2005 VA medical examination, the Board remanded the Veteran's claim, in pertinent part, for the provision of another VA medical examination to determine the nature and etiology of the Veteran's claimed cervical spine disorder. 

In a November 2009 VA medical examination report, a November 2009 VA examiner stated that he had reviewed the entire claims file prior to writing his report.  After examination, the November 2009 VA examiner also did not diagnose the Veteran as having any current cervical spine disorder.  

In a March 2011 Remand, the Board noted that, in the November 2009 VA medical examination report, the November 2009 VA examiner did make an attempt to explain his diagnosis in light of the March 2006 VA MRI report, diagnosing the Veteran as having mild spondylotic changes of the cervical spine.  Therefore, the Board remanded the Veteran's claim, in pertinent part, to allow the November 2009 VA examiner an opportunity to clarify his opinion based on a review of all evidence on record.  Specifically, the Board requested that the November 2009 VA examiner issue an opinion, noting the March 2006 MRI results, demonstrating mild spondylotic changes.  If the November 2009 VA examiner found that the mild spondylotic changes had resolved since the provision of the March 2006 MRI, the Board indicated that the November 2009 VA examiner was to state as much and provide a medical opinion as to why he believed that the Veteran's noted cervical spine disorder has resolved.  The Board also instructed the November 2009 VA examiner to state whether the Veteran's mild spondylotic changes of the cervical spine, noted in the March 2006 MRI, were more likely, less likely, or at least as likely as not (50 percent or greater probability) the result of military service.  Finally, for any other cervical spine disability noted by the VA examiner, the Board requested that the November 2009 VA examiner state whether such was more likely, less likely, or at least as likely as not (50 percent or greater probability) a result of the Veteran's military service.  

In an April 2011 VA medical examination report, the November 2009 VA examiner noted examining the Veteran for a second time.  After an examination, the November 2009 VA examiner wrote that the Veteran "does not have a cervical spine disability in light of MRI findings in March 2006, which had revealed mild spondylotic changes."  The November 2009 VA examiner wrote that his diagnosis, indicating a lack of a cervical spine disorder, was "justified" because he found no functional impairments of the cervical spine.  The November 2009 VA examiner also found that the mild spondylotic changes noted on the March 2006 MRI report were less likely than not caused by the Veteran's service or any incident of service.  The November 2009 VA examiner stated that this finding was based on a physical examination of the Veteran and a review of the claims file, to include the Veteran's October 2003 discharge examination report.  

In an undated VA administrative record, a VA rating specialist indicated that the November 2009 VA examiner's April 2011 VA medical examination report was inadequate.  Specifically, the VA rating specialist stated that the November 2009 VA examiner did not provide complete rationales for his opinions regarding the etiology of the Veteran's claimed cervical spine disorder.  

In an undated response to the VA rating specialist's contentions that the April 2011 VA medical examination report was inadequate, the November 2009 VA examiner indicated that he believed that the April 2011 VA medical examination report was sufficient.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In the March 2011 Remand, the Board requested that the November 2009 VA examiner note the March 2006 MRI results, demonstrating mild spondylotic changes.  If the November 2009 VA examiner found that the mild spondylotic changes had resolved since the provision of the March 2006 MRI, the Board indicated that the November 2009 VA examiner was to state as much and provide a medical opinion as to why he believed that the Veteran's noted cervical spine disorder has resolved.  In the April 2011 VA medical examination report, the November 2009 VA examiner wrote that the Veteran currently did not have a cervical spine disorder.  The November 2009 VA examiner did not specifically indicate that the mild spondylotic changes noted on the March 2006 VA MRI report had resolved or offer an explanation for why he believed that they had resolved except to say that he did not note any functional impairment of the cervical spine.  The Board notes that VA will grant service connection for disorders that, in many cases, are either asymptomatic or cause no functional impairment.  Therefore, the lack of any symptoms or functional impairment, by themselves, are not a sufficient explanation for the November 2009 VA examiner's finding that the Veteran did not have a cervical spine disorder, in light of evidence of such a disorder in the March 2006 VA MRI report.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that that a medical opinion is inadequate when it is unsupported by clinical evidence).  

Moreover, the November 2009 VA examiner stated that the mild spondylotic changes noted on the March 2006 MRI report were less likely than not caused by the Veteran's service or any incident of service.  The November 2009 VA examiner stated that this finding was based on a physical examination of the Veteran and a review of the claims file, to include the Veteran's October 2003 discharge examination report.  In this opinion, the Board notes the VA examiner did not make any reference to the December 1993 cervical spine strain, noted in service, or the Veteran's lay reports of an in-service neck injury.  The Board notes that the failure to note this evidence in the report weighs against the April 2004 VA medical examination report's probative value.  See id.  

Therefore, as part of this remand, the AMC/RO should provide an additional VA medical examination to determine the nature and etiology of the Veteran's claimed cervical spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall, at 271.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make arrangements to obtain the Veteran's service treatment records dated from February 2004 from the NPRC, the RMC, and/or any other appropriate source.

2.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the claimed cervical spine disorder. After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, the AMC/RO should procure any VA treatment records dated since April 20, 2011, the date of the last treatment record currently included in the claims file.  

3.  The AMC/RO should schedule the Veteran for a VA examination, to be performed by a qualified examiner other than the November 2009 VA examiner, for the purpose of determining the nature and etiology of the Veteran's claimed cervical spine disorder. 

The VA examiner should review all relevant evidence from the claims file, to include the service treatment records, indicating in-service treatment for a cervical strain and the March 2006 VA MRI report.  Having done so, the VA examiner is asked to do the following:

(a)  State the Veteran's current cervical spine disability.  In discussion thereof, the VA examiner should specifically comment on the March 2006 MRI results which demonstrate mild spondylotic changes.  If such has resolved, the VA examiner should so state and give a medical opinion as to why he believes that the Veteran's noted cervical spine disorder has resolved. 

(b)  The VA examiner should then state whether the Veteran's noted mild spondylotic changes of the cervical spine, noted in the March 2006 MRI, more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, including the diagnosed cervical strain noted in the service treatment records.  

(c)  For any other cervical spine disability noted in the newly associated VA treatment records, or any new cervical spine disorder diagnosed by the VA examiner at this time, the VA examiner should state whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include the diagnosed cervical strain noted in the service treatment records.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4.  Thereafter, the AMC/RO must consider all of the evidence of record and readjudicate the claim. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


